DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al, US Patent Application Publication 2005/0129947 in view of Izumi et al, US Patent Application Publication 2009/0087792 (both as cited in a previous Office Action).

Regarding claim 1, Peng teaches a quantum dot, comprising: a first core (core) including a first semiconductor material; a first shell (called the second shell) positioned at an outer side of the first core, and including a second semiconductor material [00351]; and a second core (called the first shell) positioned between the first core and the first shell, wherein the first core includes ZnSe, the first shell includes ZnSe, and the second core includes Al-doped ZnSe [0358].

Peng fails to teach the first and second core includes ZnSeS and a weight % of Al in the second core is 2 to 10 and a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.

Izumi teaches the first and second core includes ZnSeS [0071] because ZnSeS is an alternative, yet conventionally known material that is used for a quantum dot structure. 

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because 

Peng and Izumi fail to teach a weight % of Al in the second core is 2 to 10 [0378-0380] and a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.
 
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 



	With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 5, Peng teaches a second shell (which is called the third shell) positioned at an outer side of the first shell and including a third semiconductor material [0374].

Regarding claims 7 and 8, Peng and Izumi teaches an intensity of a light from the first core and an intensity of a light from the second core depend on a doping ratio of the doping metal, wherein a first wavelength light having a first wavelength is emitted from In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

core) having a first energy band gap [0351]; a first shell (called the second shell) positioned at an outer side of the first core; and a second core (called the second shell) positioned between the first core, wherein the first core includes ZnSe, the first shell includes ZnSe, and the second core includes Al-doped ZnSe [0351-0358].

Peng fails to teach the first shell has a second energy band gap being larger than the first energy band gap, the second core has a third energy band gap being smaller than the first energy band gap, the first shell and second core includes ZnSeS, and wherein weight % of Al in the second core is 2 to 10, and a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.

Izumi teaches the first shell and second core includes ZnSeS [0071] because ZnSeS is an alternative, yet conventionally known material that is used for a quantum dot structure. Using the ZnSeS as the material for the first and second shells of Peng would teach the limitations of “…the first shell has a second energy band gap being larger than the first energy band gap, the second core has a third energy band gap being smaller than the first energy band gap…”

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because ZnSeS is another conventionally known material that is used for a quantum dot structure that may be used as well as ZnSe.

Peng and Izumi fail to teach a weight % of Al in the second core is 2 to 10 [0378-0380] and a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.

However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or 

With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 11, Peng and Izumi teach a first wavelength light haying a first wavelength is emitted from the first core, and a second wavelength light haying a second wavelength larger than the first wavelength is emitted from the second core (Note: These limitations are directed to functional recitations pertaining to the structure and materials being used. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best). 

Regarding claim 12, Peng teaches a second shell positioned at an outer side of the first shell and having a fourth energy band gap being larger than the second energy band gap [0374-0375].
Regarding claim 24, Peng and Izumi fail to teach the weight % of A1 in the second core is 4 [0378-0380].

However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Claims 14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al, US Patent Application Publication 2005/0129947 in view of Izumi et al, US Patent Application Publication 2009/0087792 and Wood et al, “Alternating Current Driven Electroluminescence from ZnSe/ZnS:Mn/ZnS Nanocrystals” (all as cited in previous Office Action).

Regarding claim 14, Peng teaches a quantum dot light emitting diode, a quantum dot, the quantum dot comprising a first core (core) including a first semiconductor material; a first shell (called second shell) positioned at an outer side of the first core, 

Peng fails to teach a first electrode; a second electrode facing the first electrode; and an emitting layer positioned between the first and second electrodes and including the quantum dot, wherein the first shell and second core includes ZnSeS, and wherein a weight % of Al in the second core is 2 to 10, and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.

Izumi teaches the first shell and second core includes ZnSeS [0071] because ZnSeS is an alternative, yet conventionally known material that is used for a quantum dot structure. 

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because ZnSeS is another conventionally known material that is used for a quantum dot structure that may be used as well as ZnSe.

	Peng and Izumi fail to teach a first electrode, a second electrode facing the first electrode; and an emitting layer positioned between the first and second electrodes and including the quantum dot, and wherein a weight % of Al in the second core is 2 to 10, 

Woods teaches a first electrode (bottom ITO), a second electrode (Top ITO) facing the first electrode; and an emitting layer (middle layer with spin case nanocrystals) positioned between the first and second electrodes and including the quantum dot (figure 2) as a known device that generally uses quantum dots.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Woods with that of Peng and Izumi because a light emitting device is one of several devices that is generally known to use quantum dots.

Peng, Izumi, and Wood fail to teach a weight % of Al in the second core is 2 to 10 [0378-0380] and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.
 
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 16, Peng teaches a quantum dot light emitting diode, comprising: a quantum dot, the quantum dot comprising: a first core (core) having a first energy band gap; a first shell (called the second shell) positioned at an outer side of the first core; a second core (called the first shell) positioned between the first core and the first shell, wherein the first core includes ZnSe, the first shell includes ZnSe, and the second core includes Al-doped ZnSe [0351-0358].

Peng fails to teach a first electrode; a second electrode facing the first electrode; and an emitting layer positioned between the first and second electrodes and including a quantum dot, the quantum dot comprising: a first shell having a second energy band gap being larger than the first energy band gap; and a second core having a third energy band gap being smaller than the first energy band gap, wherein and the first shell and second core includes ZnSeS and wherein a weight % of Al in the second core is 2 to 10, and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.

Izumi teaches the first shell and second core includes ZnSeS [0071] because ZnSeS is an alternative, yet conventionally known material that is used for a quantum dot structure. Using the ZnSeS as the material for the first and second shells of Peng would teach the limitations of “…a first shell having a second energy band gap being 

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because ZnSeS is another conventionally known material that is used for a quantum dot structure that may be used as well as ZnSe.

Peng and Izumi fail to teach a first electrode; a second electrode facing the first electrode; and an emitting layer positioned between the first and second electrodes and including the quantum dot, and wherein a weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.

Wood teaches a first electrode (bottom ITO); a second electrode (top ITO) facing the first electrode; and an emitting layer (middle layer with spin case nanocrystals) positioned between the first and second electrodes and including the quantum dot (figure 2) as a known device that generally uses quantum dots.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Woods with that of Peng and Izumi because a light emitting device is one of several devices that is generally known to use quantum dots.

Peng, Izumi, and Wood fail to teach a weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.
 
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or 

With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 25, Peng, Izumi, and Wood fail to teach the weight % of A1 in the second core is 4 [0378-0380].

However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Claims 18, 19, 21, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al, US Patent Application Publication 2005/0129947 in view of Izumi et al, US Patent Application Publication 2009/0087792, Wood et al, “Alternating Current Driven Electroluminescence from ZnSe/ZnS:Mn/ZnS Nanocrystals”, and Kim et al, US Patent Application Publication 2011/0291071 (all as cited in previous Office Action).


the quantum dot comprising: a first core (core) including a first semiconductor material, a first shell (called the second shell) positioned at an outer side of the first core and including a second semiconductor material, and a second core (called the first shell) positioned between the first core and the first shell, wherein the first core includes ZnSe, the first shell includes ZnSe, and the second core includes Al-doped ZnSe [0351-0358].

Peng fails to teach a substrate; a quantum dot light emitting diode including a first electrode, a second electrode facing the first electrode, and an emitting layer positioned between the first and second electrodes and including the quantum dot, and a thin film transistor between the substrate and the quantum dot light emitting diode and connected to the first electrode, the first and second core includes ZnSeS, and wherein weight % of Al in the second core is 2 to 10, and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.

Izumi teaches the first and second core includes ZnSeS [0071] because ZnSeS is an alternative, yet conventionally known material that is used for a quantum dot structure. 

 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because 

Peng and Izumi fail to teach a substrate a quantum dot light emitting diode including a first electrode, a second electrode facing the first electrode, and an emitting layer positioned between the first and second electrodes and including the quantum dot, and a thin film transistor between the substrate and the quantum dot light emitting diode, and wherein weight % of Al in the second core is 2 to 10, wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.

Wood teaches a quantum dot light emitting diode including a first electrode (bottom ITO), a second electrode (top ITO) facing the first electrode, and an emitting layer (middle layer with spin case nanocrystals) positioned between the first and second electrodes and including the quantum dot (figure 2) as a known device that generally uses quantum dots.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Woods with that of Peng and Izumi because a light emitting device is one of several devices that is generally known to use quantum dots.



Kim teaches a substrate 500 and a thin film transistor (TFT) between the substrate and the quantum dot light emitting diode and connected to the first electrode 510 (Figure 5) as an alternative, yet generally known light emitting device that is commonly used in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Kim with that of Peng, Izumi, and Wood because the quantum dots of Woods may be used in another generally-known type of LED device that is commonly used in the art.

Peng, Izumi, Wood, and Kim fail to teach a weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of a thickness of the first core and a thickness of the first shell.
 
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 21, Peng teaches quantum dot display device, comprising: 
the quantum dot comprising: a first core (core) having a first energy band gap, a first shell (called second shell) positioned at an outer side of the first core, and a second core (called first shell) positioned between the first core and the first shell; and wherein the first core includes ZnSe, the first shell includes ZnSe, and the second core includes Al-doped ZnSe [0351-0358].

Peng fails to teach a substrate; a quantum dot light emitting diode including a first electrode, a second electrode facing the first electrode, and an emitting layer positioned between the first and second electrodes and including the quantum dot, a thin film transistor between the substrate and the quantum dot light emitting diode and connected to the first electrode, and the quantum dot comprises the first shell has a second energy band gap being larger than the first energy band gap, the second core has a third energy band gap being smaller than the first energy band gap, the first shell and second core includes ZnSeS, and wherein weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.



 It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Izumi with that of Peng because ZnSeS is another conventionally known material that is used for a quantum dot structure that may be used as well as ZnSe.

Peng and Izumi fail to teach a substrate and a quantum dot light emitting diode including a first electrode, a second electrode facing the first electrode, and an emitting layer positioned between the first and second electrodes and including the quantum dot, a thin film transistor between the substrate and the quantum dot light emitting diode and connected to the first electrode, and wherein weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.

Wood teaches a quantum dot light emitting diode including a first electrode (bottom ITO), a second electrode (top ITO) facing the first electrode, and an emitting layer (middle layer with spin case nanocrystals) positioned between the first and 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Woods with that of Peng and Izumi because a light emitting device is one of several devices that is generally known to use quantum dots.

Peng, Izumi, and Wood fail to teach a substrate and a thin film transistor between the substrate and the quantum dot light emitting diode and connected to the first electrode and wherein weight % of Al in the second core is 2 to 10 and wherein a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.

Kim teaches a substrate 500 and a thin film transistor between the substrate and the quantum dot light emitting diode and connected to the first electrode 510 (Figure 5) as an alternative, yet generally known light emitting device that is commonly used in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Kim with that of Peng, Izumi, and Wood because the quantum dots of Woods may be used in another generally-known type of LED device that is commonly used in the art.

Peng, Izumi, Wood, and Kim fail to teach a weight % of Al in the second core is 2 to 10 [0378-0380] and wherein a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell.
 
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or 

With regards to the limitation of “a thickness of the second core is smaller than each of the thickness of the first core and a thickness of the first shell”, it has been held that the thicknesses of the cores and shells of the quantum dots will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 

Since the applicants have not established the criticality of the thicknesses of the cores and shells of the quantum dots claimed and the reference of Peng teaches that the quantum dot cores and shells may be between 1-5 monolayers, and shows a CdSe/ZnS/CdSe quantum dot that has a smaller middle layer than the first core and outer shell in figure 18, it would have been obvious to one of ordinary skill in the art to select a suitable thicknesses of the cores and shells of the quantum dots in the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed the thicknesses of the cores and shells of the quantum dots or any unexpected results In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 19 and 22, Kim teaches a color filter positioned between the substrate and the quantum dot light emitting diode or over the quantum dot light emitting diode (figure 5).

Regarding claim 26, Peng, Izumi, Wood, and Kim fail to teach the weight % of A1 in the second core is 4 [0378-0380].

However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, Izumi, Wood and Kim as applied to claims 19 and 21 above, and further in view of de Jong et al, US Patent Application Publication 2014/0145150 (as cited in previous Office Action).

Regarding claim 20, while Kim teaches each a quantum dot light emitting diode, Peng, Izumi, Wood and Kim fail to teach an encapsulation layer disposed between the light emitting diode and the color filter to cover the light emitting diode.

	De Jong teaches an encapsulation layer 56 disposed between the light emitting diode 84 and the color filter (in polarizer 50, [0054] to cover the light emitting diode (figure 10) because the encapsulant layer protects the emissive layer.

	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of de Jong with that of Peng, Izumi, Wood and Kim because an encapsulant material is commonly used protects the underlying diode and TFT in a EL display device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 14, 16, 18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

with respect to claims 24-26 have been fully considered but they are not persuasive. In response to Applicant’s argument that these limitations are critical to the invention, it is noted that [0080-0084] of the originally-filed Specification teaches a preferred embodiment of using Al at 4 weight percent. This teaching, however, does not recite that using Al at 4 weight percent is critical to this invention, particularly since  [0080-0084] of the originally-filed Specification states “about 4 weight percent”, then states that weight percent of Al is not limited to 0-20% in [0084]. MPEP 716.02(d)(II) states that “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”

Therefore, the rejection of claims 24-26 under 35 USC 103 using the cited prior art of record is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899